Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on January 29, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-6, 8-11, and 13-21 are currently pending and have been examined.  Claims 1, 5-6, 11, 13-14, and 17-20 have been amended.  Claims 7 and 12 have been canceled.  Claim 21 is newly added.
The previous rejection of claims 1-18 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 1-18 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments. 
Applicants argue at page 7 of Applicants’ Reply dated January 29, 2021, that “Claims 19 and 20 should be treated as independent claims, however, the scope of these claims is respectfully believed to be basically the same whether treated as independent or dependent.”  Applicants further request at page 7 that “the requirement to rewrite the language of Claim 12 (which should now be Claim 11) be held in abeyance, until claim 11 is allowed by the Examiner, at which point 
Applicants’ arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 8-10:  Claim 1 recites “based on a signal having a highest signal strength received by tracking tracking computer from a plurality of signals received by the tracking computer.”  This limitation is unclear.  First, the phrase “tracking tracking computer” is unclear.  Is this intended to be the same “tracking 
Further, it is unclear what is meant by “a highest signal strength received” from a plurality of signals.  Is the highest signal strength determined as part of the recited method or is it determined externally to the claim?  Further, how is it measured, i.e., is the signal strength measured between the portable electronic device and a particular beacon?  Measured between the portable electronic device and multiple beacons?  Measured between the portable electronic device and the tracking computer?  Further, is the “signal strength” received from the recited portable electronic device as part of the electronic data?  If not, from where/how is it received?  Further, it is unclear what the “plurality of signals” represents.  Are these signals received from the same portable electronic device but received at different times and from different locations?  In light of all these uncertainties, the Examiner is interpreting this portion of claim 1 as reciting “allow the tracking computer to determine the current location of the individual within the geographical area based on a highest signal strength received by the tracking computer.”
Claims 2-6 and 8-10 inherit the deficiencies of claim 1.
Claim 6:  Claim 6 recites “such that the current location of the individual within the geographical area can be determined by the highest signal strength between the portable electronic device and a particular one of the plurality of beacons exceeding a predetermined percentage or threshold for at least a predetermined 
Claims 11 and 13-21:
Further, claim 11 recites “selecting the particular beacon from the plurality of beacons in the communication range that has a highest signal strength for its communication with the portable electronic device.”  First, there is insufficient antecedent basis for “the particular beacon.”  Further, it is unclear what is meant by “a highest signal strength”.  Is the highest signal strength determined as part of the recited method or is it determined externally to the claim?  And what does the highest signal strength represent, i.e., are these signals transmitted by the portable electronic device to the beacons or are these signals transmitted by the beacons to the portable electronic device?  For purposes of examination, the Examiner is interpreting the signal as being transmitted by the portable electronic device to the beacons.
Claims 13-21 inherit the deficiencies of claim 11.
Claims 19-20:   Claim 19 recites “An electronic method for ordering and receiving a product for delivery by an individual located within a geographical area, said method comprising the steps of:...receiving the selected product by the individual at a current location for the individual within the geographic area determined by the method of claim 11.”  It is unclear whether this claim is intended to be an independent claim or a dependent claim.  If claim 19 is intended to be an independent claim, then “the method of claim 11” should be rewritten to recite all the limitations of claim 11, rather than reciting “the method of claim 11.”  If claim 19 is intended to be a dependent claim, then the preamble of claim 19 should be rewritten to recite "The method of claim 11, further 
Claim 20 is rejected for similar reasons.  For purposes of examination, the Examiner is interpreting claim 20 as reciting a dependent claim that depends from claim 11.  
Claim 21:  Claim 21 recites “wherein step (c) further comprises only using signal strengths that are above the predetermined percentage or threshold for at least a predetermined minimum or threshold period of time in selecting the highest signal strength.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the predetermined percentage or threshold”.  It is further unclear what is meant by a predetermined percentage.  A percentage of what?  Further, is the “predetermined minimum or threshold period of time” intended to refer to the “predetermined percentage or threshold” that was previously recited?  Or is the predetermined minimum referring to a time measurement?  For purposes of examination, the Examiner is interpreting this portion of claim 21 as reciting “wherein step (c) further comprises only using signal strengths above a predetermined signal strength or a threshold signal strength for at least a predetermined minimum or threshold period of time.”  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 fails to further limit the subject matter of the claim upon which it depends.  Claim 19 recites an electronic method for ordering and receiving a product for delivery by an individual located within a geographical area and includes steps of selecting a product, wirelessly forwarding electronic data representing the product to a tracking computer system, and receiving the selected product in a geographic area.  Claim 19 also recites that the geographic area is “determined by the method of claim 11.”  Claim 19 is recited as an independent claim, not a dependent claim, and thus cannot further limit the subject matter of claim 11.  
Claim 20 is rejected for similar reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0109317 A1 to Singh (hereinafter “Singh”), in view of US 2015/0348049 A1 to Todasco et al. (hereinafter “Todasco”), and further in view of US 2013/0229263 A1 to Graczyk et al. (hereinafter “Graczyk”).
Claim 1:  Singh discloses “non-spamming dissemination of environment and proximity aware information and advertisements to a user of a mobile device.”  (See Singh, at least Abstract). Singh further discloses:
an identification and location tracking computer specifically programmed to monitor, track and determine a current location of an individual within a geographical area (See Singh, at least FIG. 15 and associated text, Data Server including various modules, tools engines, and database);
an identification and location tracking electronic database storing any permissions information for the individual, the electronic database in electronic communication with the tracking computer (See Singh, at least FIG. 15 and associated text, Data Server including various modules, tools engines, and database);
at least one beacon located within the geographical area (See Singh, at least FIG. 15 and associated text, beacon device); said at least one beacon in electronic communication with the tracking computer (See Singh, at least FIG. 15 and associated text, beacon device connected by the network to ; and
a portable electronic device (See Singh, at least FIG. 15 and associated text, item 702 is mobile device) specifically programmed with a software application for permitting electronic wireless communication between the portable electronic device and the at least one beacon (See Singh, at least para. [0039], client application on the mobile device of the user that detects the presence of the a plurality of base station sensor devices in proximity to the mobile device user), the portable electronic device carried by or on an individual when the individual travels or is present within the geographical area (See Singh, at least FIG. 15 and associated text, item 701 is mobile device user; para. [0039], client application on the mobile device of the user that detects the presence of a plurality of base station sensor devices in proximity to the mobile device user).
Singh further discloses wherein when the individual is in a communication range of the at least one beacon, said portable electronic device transmits electronic data to the [tracking computer] to allow the tracking computer to determine the current location of the individual within the geographical area (See Singh, at least para. [0039], client application on the mobile device of the user that detects the presence of a plurality of base station sensor devices in proximity to the mobile device user; para. [0040], client application receives address information from the beacon including a service set identifier (SSID) and media access control (MAC) address information while in proximity to one or multiple beacons; client .
While Singh discloses that the portable electronic device transmits electronic data to the tracking computer to allow the tracking computer to determine the current location of the individual within the geographical area, Singh does not expressly disclose that the tracking computer actually receives the electronic data from the portable electronic device via the beacon.  Singh does not expressly disclose said portable electronic device transmits electronic data to the at least one beacon and said at least one beacon transmits the electronic data to the tracking computer.
However, Todasco discloses systems and methods “for facilitating hotel services using beacons.”  (See Todasco, at least Abstract).  Todasco further discloses that “[c]ommunications between a mobile device of a hotel guest and one or more beacons in or around the hotel may be used to determine the location of the hotel guest.  Hotel services may be provided to the hotel guest based on the determined location and/or other information such as user preferences or calendar information.”  (See Todasco, at least Abstract).  Todasco further discloses said portable electronic device transmits electronic data to the at least one beacon and said at least one beacon transmits the electronic data to the tracking computer (See Todasco, at least para. [0046], user device receives a request to establish connection with a beacon; user device responds with a user device identifier (possibly including the UUID of the beacon that it received from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mobile device tracking information system and method of Singh the ability of said portable electronic device transmits electronic data to the at least one beacon and said at least one beacon transmits the electronic data to the tracking computer as disclosed by Todasco since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “alert users of various products and/or services” and to allow the beacons to “provide additional functionality, such as establishing a connection with a server entity to complete transactions.”  (See Todasco, at least para. [0017]).
Neither Singh nor Todasco expressly discloses that the tracking computer determines the current location of the individual within the geographical area based on a signal having a highest signal strength received by tracking tracking computer from a plurality of signals received by the tracking computer.
However, Graczyk discloses a detector that senses an event and determines which tag to associate with the event.  (See Graczyk, at least para. [0026]).  Graczyk further discloses that a particular tag is associated with a particular user.  
Graczyk further discloses that the tracking computer determines the current location of the individual within the geographical area based on a signal having a highest signal strength received by tracking tracking computer from a plurality of signals received by the tracking computer (See Graczyk, at least para. [0060], detector determines signal strength associated with each received signal; signal strength is compared with thresholds to determine when the tag is located within a particular zone; FIG. 11 and associated text, three zones are designated; zone 1 has a higher signal strength threshold than zone 2 or 3; para. [0068], system determines associations based on signal strength, changes in signal strength, or dwell time; for example, system can determine which tag is the closest for the longest period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mobile device tracking information system and method of Singh and the hospitality beacon system and method of Todasco the ability that the tracking computer determines the current location of the individual within the geographical area based on a signal having a highest signal strength received by tracking tracking computer from a plurality of signals received by the tracking computer as disclosed by Graczyk since the 
Claim 2:  The combination of Singh and Todasco and Graczyk discloses all the limitations of claim 1 discussed above.
Singh further discloses wherein electronic information representing the current location of the individual is stored within the tracking electronic database by the tracking computer (See Singh, at least para. [0092], data server includes an environmental data storage module that stores the environmental data transferred by the client application to the data server; para. [0091], environmental information includes proximity of user to respective beacon devices).
Claim 3:  The combination of Singh and Todasco and Graczyk discloses all the limitations of claim 1 discussed above.
Singh further discloses wherein each beacon of said at least one beacon is a wireless radio, sound or light-based beacon (See Singh, at least para. [0089], beacon devices may be Bluetooth radio beacon device or a Wi-Fi radio beacon device).
Claim 4:  The combination of Singh and Todasco and Graczyk discloses all the limitations of claim 1 discussed above.
Singh further discloses wherein the tracking computer is programmed to send an electronic notification to a designated person… when the tracking computer determines that the individual is present within the geographical area based on the electronic data received from the at least one beacon (See Singh, at least para. [0046], vendors are able to collect information from mobile device users in proximity to the base station sensor devices; information includes user profile information, gender, coupons used by the mobile device user, time of usage of the coupons, interests, etc.).
Singh does not expressly disclose wherein the tracking computer is programmed to send an electronic notification to a designated person based on permissions information for the individual stored in the tracking electronic database when the tracking computer determines that the individual is present within the geographical area based on the electronic data received from the at least one beacon.
However, Todasco discloses wherein the tracking computer is programmed to send an electronic notification to a designated person based on permissions information for the individual stored in the tracking electronic database when the tracking computer determines that the individual is present within the geographical area based on the electronic data received from the at least one beacon (See Todasco, at least para. [0059], service provider device receives information associated with hotel guests such as guest locations, guest .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Singh-Todasco-Graczyk the ability wherein the tracking computer is programmed to send an electronic notification to a designated person based on permissions information for the individual stored in the tracking electronic database when the tracking computer determines that the individual is present within the geographical area based on the electronic data received from the at least one beacon as further disclosed by Todasco since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “alert users of various products and/or services” and to allow the beacons to “provide additional functionality, such as establishing a connection 
Claim 5:  The combination of Singh and Todasco and Graczyk discloses all the limitations of claim 4 discussed above.
Neither Singh nor Todasco expressly discloses wherein the tracking computer is programmed to update the tracking electronic database with information concerning the current location of the individual within the geographical area.
However, Graczyk discloses wherein the tracking computer is programmed to update the tracking electronic database with information concerning the current location of the individual within the geographical area (See Graczyk, at least para. [0071], system stores information such as which room the badge was in before and after a particular event as well as the recent history of events; para. [0062], direction of motion can be determined based on changes in signal strength over time and dwell time).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mobile device tracking information system and method of Singh and the hospitality beacon system and method of Todasco the ability wherein the tracking computer is programmed to update the tracking electronic database with information concerning the current location of the individual within the geographical area as disclosed by Graczyk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 
Claim 6:  The combination of Singh and Todasco and Graczyk discloses all the limitations of claim 1 discussed above.
Singh further discloses wherein the at least one beacon are a plurality of beacons disposed throughout the geographical area (See Singh, at least para. [0039], plurality of base station sensor devices in proximity to the mobile device user; base station devices are stand-alone base station devices or beacon devices).
Neither Singh nor Todasco expressly discloses such that the current location of the individual within the geographical area can be determined by the highest signal strength between the portable electronic device and a particular one of the plurality of beacons exceeding a predetermined percentage or threshold for at least a predetermined minimum or threshold period of time.
However, Graczyk discloses such that the current location of the individual within the geographical area can be determined by the highest signal strength between the portable electronic device and a particular one of the plurality of beacons exceeding a predetermined percentage or threshold for at least a predetermined minimum or threshold period of time (See Graczyk, at least para. [0060], detector determines signal strength associated with each received signal; signal strength is compared with thresholds to determine when the tag is located within a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mobile device tracking information system and method of Singh and the hospitality beacon system and method of Todasco the ability such that the current location of the individual within the geographical area can be determined by the highest signal strength between the portable electronic device and a particular one of the plurality of beacons exceeding a predetermined percentage or threshold for at least a predetermined minimum or threshold period of time 
Claim 8:  The combination of Singh and Todasco and Graczyk discloses all the limitations of claim 1 discussed above.
Singh further discloses wherein the at least one beacon are a plurality of beacons (See Singh, at least para. [0039], plurality of base station sensor devices in proximity to the mobile device user; base station devices are stand-alone base station devices or beacon devices).
Neither Singh nor Todasco expressly discloses and once the individual is within the geographical area the portable electronic device maintains electronic communication with at least one of the plurality of beacons at all times.
However, Graczyk discloses and once the individual is within the geographical area the portable electronic device maintains electronic communication with at least one of the plurality of beacons at all times (See Graczyk, at least para. [0060], detector determines signal strength associated with each received signal; signal strength is compared with thresholds to determine when the tag is located within a particular zone; FIG. 11 and associated text, three zones are designated;.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mobile device tracking information system and method of Singh and the hospitality beacon system and method of Todasco the ability and once the individual is within the geographical area the portable electronic device maintains electronic communication with at least one of the plurality of beacons at all times as disclosed by Graczyk since the claimed invention is merely a combination of old elements, and in the 
Claim 9:  The combination of Singh and Todasco and Graczyk discloses all the limitations of claim 1 discussed above.
Neither Singh nor Todasco expressly discloses wherein the tracking computer is programmed to continuously or periodically update the tracking control electronic database with current location information for the individual within the geographical area.
However, Graczyk discloses wherein the tracking computer is programmed to continuously or periodically update the tracking control electronic database with current location information for the individual within the geographical area (See Graczyk, at least para. [0071], system stores information such as which room the badge was in before and after a particular event as well as the recent history of events; para. [0062], direction of motion can be determined based on changes in signal strength over time and dwell time).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mobile device tracking information system and method of Singh and the hospitality beacon system and method of Todasco the ability wherein the tracking computer is programmed to continuously or periodically update the tracking control electronic database with current location information for the individual within the geographical area as disclosed by Graczyk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to better associate an asset with a particular event through improved positional accuracy.  (See Graczyk, at least para. [0007]).
Claim 10:  The combination of Singh and Todasco and Graczyk discloses all the limitations of claim 1 discussed above.
Singh does not expressly disclose wherein the geographical area is a facility or place of business.
However, Todasco discloses wherein the geographical area is a facility or place of business (See Todasco, at least para. [0019], location is a hotel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Singh-Todasco-Graczyk the ability wherein the geographical area is a facility or place of business as further disclosed by Todasco since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so .

Claims 11, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco in view of Graczyk.
Claim 11:  Todasco discloses:
wirelessly transmitting electronic data from a portable electronic device to each particular beacon from a plurality of beacons located in the geographical area that is in communication range with the portable electronic device (See Todasco, at least para. [0017], beacons at a hotel may communicate with the user device; para. [0019], service locations utilize short range wireless beacons to communicate with mobile user devices; para. [0046], user device receives a request to establish connection with a beacon; user device responds with a user device identifier (possibly including the UUID of the beacon that it received from the beacon) and other information); wherein the portable electronic device belongs to an individual who carries the portable electronic device or has the portable electronic device on his or her person while the individual is located in the geographical range (See Todasco, at least para. [0028], user device may be a smart phone, ; 
(b)    transmitting the received electronic data by the particular beacon to a tracking computer system (See Todasco, at least para. [0046], user device receives a request to establish connection with a beacon; user device responds with a user device identifier (possibly including the UUID of the beacon that it received from the beacon) and other information; para. [0048], beacon receives user device identifier from user device of user and passes the user device identifier to the service provider server).
Todasco does not expressly disclose (c) determining a current location of the individual within the geographical area by the tracking computer system using signal strengths between each beacon from the plurality of beacons in the communication range and the portable electronic device; (d) wherein step (c) comprises selecting the particular beacon from the plurality of beacons in the communication range that has a highest signal strength for its communication with the portable electronic device.
However, Graczyk discloses:
(c) determining a current location of the individual within the geographical area by the tracking computer system using signal strengths between each beacon from the plurality of beacons in the communication range and the portable electronic device (See Graczyk, ; 
(d) wherein step (c) comprises selecting the particular beacon from the plurality of beacons in the communication range that has a highest signal strength for its communication with the portable electronic device (See Graczyk, at least para. [0060], detector determines signal strength associated with each received signal; signal strength is compared with thresholds to determine when the tag is located within a particular zone; FIG. 11 and associated text, three zones are designated; zone 1 has a higher signal strength threshold than zone 2 or 3; para. [0068], system determines associations based on signal strength, changes in signal strength, or dwell time; for example, system can determine which tag is the closest for the longest period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the hospitality beacon system and method of Todasco the ability (c) determining a current location of the individual within the geographical area by the tracking computer system using signal strengths between each beacon from the plurality of beacons in the communication range and the portable electronic device; (d) wherein step (c) comprises selecting the particular beacon from the plurality of beacons in the communication range that has a highest signal strength for its communication with the portable electronic device as disclosed by Graczyk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to better associate an asset with a particular event through improved positional accuracy.  (See Graczyk, at least para. [0007]).
Claim 13:  The combination of Todasco and Graczyk discloses all the limitations of claim 11 discussed above.
Todasco does not expressly disclose wherein step (c) further comprises only using signal strengths that are above a predetermined percentage or threshold.
However, Graczyk discloses wherein step (c) further comprises only using signal strengths that are above a predetermined percentage or threshold (See Graczyk, at least para. [0060], detector determines signal strength associated with each received signal; signal strength is compared with thresholds to determine when the tag is located within a particular zone; FIG. 11 and associated text, three zones are designated; zone 1 has a higher signal strength threshold than zone 2 or 3; para. [0068], system determines associations based on signal strength, changes in signal strength, or dwell time; for example, system can determine .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the hospitality beacon system and method of Todasco the ability wherein step (c) further comprises only using signal strengths that are above a predetermined percentage or threshold as disclosed by Graczyk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to better associate an asset with a particular event through improved positional accuracy.  (See Graczyk, at least para. [0007]).
Claim 14:  The combination of Todasco and Graczyk discloses all the limitations of claim 11 discussed above.
Todasco further discloses storing or saving electronic data representing the current location for the individual in a tracking electronic database, the tracking electronic database in communication with the tracking computer system (See Todasco, at least FIG. 1 and associated text, service provider server contains a database; para. [0033], user device establishes connection with beacon and check-in process commences; check-in process associates user of the user device with the beacon used to check in to the service provider server and/or .
Claim 15:  The combination of Todasco and Graczyk discloses all the limitations of claim 11 discussed above.
Todasco further discloses wherein each beacon of said plurality of beacons is a wireless radio, sound or light-based beacon (See Todasco, at least para. [0033], beacons communicate using wireless such as WiFi or Bluetooth or radio).
Claim 16:  The combination of Todasco and Graczyk discloses all the limitations of claim 11 discussed above.
Todasco further discloses sending an electronic notification by the tracking computer system to a designated person based on permissions information for the individual stored in a tracking electronic database when the tracking computer determines that the individual is present within the geographical area based on the electronic data received from the at least one beacon (See Todasco, at least para. [0059], service provider device receives information associated with hotel guests such as guest locations, guest preferences, guest schedules and./or information associated with guest rooms that helps service provider staff and/or service provider server to provide associated services to the guest; user preferences and schedules and other information provided by the guest are interpreted as permissions information; para. [0060], service provider device notifies valet parking assistant that a guest is in need of their vehicle; service provider device notifies housekeeping staff which hotel rooms are vacant; .
Claim 17:  The combination of Todasco and Graczyk discloses all the limitations of claim 16 discussed above.
 Todasco further discloses wherein the electronic notification informs the designated person of a presence of the individual within the geographical area (See Todasco, at least para. [0059], service provider device receives information associated with hotel guests such as guest locations, guest preferences, guest schedules and./or information associated with guest rooms that helps service provider staff and/or service provider server to provide associated services to the guest; user preferences and schedules and other information provided by the guest are interpreted as permissions information; para. [0060], service provider device notifies valet parking assistant that a guest is in need of their vehicle; service provider device notifies housekeeping staff which hotel rooms are vacant; service provider device provides guest preferences to a concierge when a particular guest approaches the concierge).
Claim 18:  The combination of Todasco and Graczyk discloses all the limitations of claim 11 discussed above.
Todasco does not expressly disclose periodically automatically determining a then current location for the individual within the geographical area and updating a tracking electronic database with any changes in location by the individual within the geographical area.
However, Graczyk discloses periodically automatically determining a then current location for the individual within the geographical area and updating a tracking electronic database with any changes in location by the individual within the geographical area (See Graczyk, at least para. [0071], system stores information such as which room the badge was in before and after a particular event as well as the recent history of events; para. [0062], direction of motion can be determined based on changes in signal strength over time and dwell time).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the hospitality beacon system and method of Todasco the ability of periodically automatically determining a then current location for the individual within the geographical area and updating a tracking electronic database with any changes in location by the individual within the geographical area as disclosed by Graczyk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to better associate an asset with a particular event through improved positional accuracy.  (See Graczyk, at least para. [0007]).
Claim 21:
Todasco does not expressly disclose wherein step (c) further comprises only using signal strengths that are above the predetermined percentage or threshold for at least a predetermined minimum or threshold period of time in selecting the highest signal strength.
However, Graczyk discloses wherein step (c) further comprises only using signal strengths that are above the predetermined percentage or threshold for at least a predetermined minimum or threshold period of time in selecting the highest signal strength (See Graczyk, at least para. [0060], detector determines signal strength associated with each received signal; signal strength is compared with thresholds to determine when the tag is located within a particular zone; FIG. 11 and associated text, three zones are designated; zone 1 has a higher signal strength threshold than zone 2 or 3; para. [0068], system determines associations based on signal strength, changes in signal strength, or dwell time; for example, system can determine which tag is the closest for the longest period of time; the Examiner notes that a “predetermined minimum or threshold period of time” is any arbitrary time period.  Thus, a “longest” period of time meets the language of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the hospitality beacon system and method of Todasco the ability wherein step (c) further comprises only using signal strengths that are above the predetermined percentage or threshold for at least a predetermined minimum or threshold period of time in selecting the highest signal strength as disclosed by Graczyk since the claimed invention is .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Todasco in view of Graczyk as applied to claim 11 above, and further in view of Singh.
The combination of Todasco and Graczyk discloses all the limitations of claim 11 discussed above.
Neither Todasco nor Graczyk expressly discloses (a) selecting a product from a list of products displayed on a screen of an electronic portable device by an individual while the individual is located within a geographical area; (b)    wirelessly forwarding electronic data representing the product selected in step (a) to a tracking computer system; and (c)    receiving the selected product by the individual at a current location for the individual within the geographic area….
However, Singh discloses:
(a) selecting a product from a list of products displayed on a screen of an electronic portable device by an individual while the individual is located within a geographical area (See Singh, at least FIG. 22a-b and ; 
(b)    wirelessly forwarding electronic data representing the product selected in step (a) to a tracking computer system (See Singh, at least FIG. 22a-b and associated text; para. [0063], service offerings of vendor in the vicinity of the identified beacon devices are transferred to the client application from the data server; para. [0064], mobile device user selects a certain category; client application interacts with data server and receives the requested information and advertisement stored on the data server); and 
(c)    receiving the selected product by the individual at a current location for the individual within the geographic area……
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the hospitality beacon system and method of Todasco and the signal strength detector of Graczyk the ability of (a) selecting a product from a list of products displayed on a screen of an electronic portable device by an individual while the individual is located within a geographical area; (b)    wirelessly forwarding electronic data representing the product selected in step (a) to a tracking computer system; and (c)    receiving the selected product by the individual at a current location for the individual within the geographic area….as disclosed by Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “disseminate environment and proximity aware information and advertisements to the mobile device user in a non-spamming manner.”  (See Singh, at least para. [0003]).  
With respect to the claim limitation, “the geographic area determined by the method of claim 11,” the Examiner notes that claim 11 was rejected under 35 USC 103 as being unpatentable over Todasco in view of Graczyk, and thus is rejected here for similar reasons in a similar fashion.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Todasco in view of Graczyk as applied to claim 11 above, and further in view of Singh, and in further view of US 2014/0379529 A1 to Agasti et al. (hereinafter "Agasti").
The combination of Todasco in view of Graczyk discloses all the limitations of claim 11 discussed above.
Neither Todasco nor Graczyk expressly discloses (a)    receiving an order for a product by a tracking computer system where the order was originated from an electronic portable device belonging to an individual; (b)    determining a current location for the individual within a geographical area by the method of claim 11; and (c)    forwarding information representing the current location for the individual to a person responsible for delivering the product to the individual.
However, Singh discloses 
(a) receiving an order for a product by a tracking computer system where the order was originated from an electronic portable device belonging to an individual (See Singh, at least FIG. 22a-b and associated text; para. [0063], service offerings of vendor in the vicinity of the identified beacon devices are transferred to the client application from the data server; para. [0064], mobile device user selects a certain category; client application interacts with data server and receives the requested information and advertisement stored on the data server);
(b)    determining a current location for the individual within a geographical area... (See Singh, at least para. [0039], client application on the mobile device of the user that detects the presence of a plurality of base station sensor devices in proximity to the mobile device user; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the hospitality beacon system and method of Todasco and the signal strength detector of Graczyk the ability of (a)    receiving an order for a product by a tracking computer system where the order was originated from an electronic portable device belonging to an individual; (b)    determining a current location for the individual within a geographical area…as disclosed by Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “disseminate environment and proximity aware information and advertisements to the mobile device user in a non-spamming manner.”  (See Singh, at least para. [0003]).  
With respect to the claim limitation, “a geographical area by the method of claim 11,” the Examiner notes that claim 11 was rejected under 35 USC 103 as being 
Neither Todasco nor Graczyk nor Singh expressly discloses forwarding information representing the current location for the individual to a person responsible for delivering the product to the individual.
However, Agasti discloses systems and methods to “provide a pickup process for items purchased from a store” in which “a mobile computing device of a customer may determine whether the mobile computing device and therefore the customer are in a pickup zone for a store.”  (See Agasti, at least Abstract).  Agasti further discloses that the mobile computing device includes a curbside pickup application.  (See Agasti, at least para. [0015]).  Agasti further discloses that the curbside pickup application determines whether the mobile computing device and therefore the customer are within the pickup zone of the store by detecting a short range signal from the store system is above a threshold level.  (See Agasti, at least para. [0045]).  Agasti further discloses forwarding information representing the current location for the individual to a person responsible for delivering the product to the individual (See Agasti, at least para. [0048], curbside pickup application sends a notification to the store system that associate should gather item for customer pickup in the pickup zone; para. [0052], store system notifies one or more associates to gather the items for the customer and place them in the pickup location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the hospitality beacon system forwarding information representing the current location for the individual to a person responsible for delivering the product to the individual as disclosed by Agasti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to benefit both the customer and the store so that store associates “do not waste time trying to deliver items…to customer’s [sic] which were falsely identified as being in the pickup zone" and so that a customer "does not feel obligated to pickup the items...when not otherwise prepared.”  (See Agasti, at least para. [0046]).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625